DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 28 September 2020 and 19 November 2020 have been entered.

Response to Amendment
The amendments of 28 September 2020 and 19 November 2020 have been entered.
Disposition of claims:

	Claim 23 is new.
	Claims 1-6, 8-13, and 16-23 are pending.
The Declaration of George Fitzgerald under 37 CFR 1.132 filed 19 November 2020 (hereafter “the Declaration”) is insufficient to overcome the rejection of claims 1, 3-6, 8, 10-13, 16-18, and 21-22 under pre-AIA  35 U.S.C. 103(a) over Lee (US 2012/0235123 A1) set forth in the last Office; the rejection of claims 1, 3, 5-6, 8, 10, 12-13, 16-18, and 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inoue (US 2011/0279020 A1) set forth in the last Office action; the rejection of claims 1, 3-6, 8, 10-13, 16-18, and 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inoue (US 2011/0279020 A1) set forth in the last Office action; and the rejection of claims 1-6, 8-13, and 16-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ogawa [WO 2008/123189 A1 - Kai (US 2010/0044695 A1) used as English Language Equivalent] in view of Otsu [WO 2007/119816 A1 – Otsu (US 2009/0302745 A1) used as English Language Equivalent] set forth in the last Office action for the reasons outlined in paragraphs 7-27 below.

Response to Arguments
Applicant's arguments, 
Applicant argues that the results presented in the Declaration are a showing of unexpected results commensurate in scope with the claimed invention, showing non-obviousness over Lee. Applicant argues that therefore the rejection would be withdrawn.
For the results to be considered unexpected they must be of “both statistical and practical significance”. See MPEP 716.02(b). DFT results in and of themselves are of no practical significance, but rather are valuable insofar as they can be positively correlated to experimentally measured performance improvements and/or experimentally measured and practically significant changes in properties. Applicant has presented no evidence that the presented DFT results are representative of changes that would similarly be observed in experimental results. Therefore, absent additional evidence showing that the DFT results would be reasonably expected to be representative of changes that would similarly be observed in experimental results, the argument is not persuasive.

Applicant's arguments, see sections (2) through (4) of the reply filed 19 November 2020 regarding the rejection of claims 2 and 9 under pre-AIA  35 U.S.C. 103(a) over Lee (US 2012/0235123 A1), and further in view of Tominaga (JP 2008-135498 A – Machine Translation Relied Upon) set forth in the last Office action; the rejection of claim 15 under pre-AIA  35 U.S.C. 103(a) over Lee (US 2012/0235123 A1), and further in view of Fukuda (US 2004/0110031 A1) set forth in the last Office action; and the rejection of claims 19-20 under pre-AIA  35 U.S.C. 103(a) over Lee (US 
Applicant argues that for the same reasons outlined above, the rejection should be withdrawn.
For the same reasons outlined above, the rejections are maintained.

Applicant's arguments, see section (5) of the reply filed 19 November 2020 regarding the rejection of claims 1, 3, 5-6, 8, 10, 12-13, 16-18, and 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inoue (US 2011/0279020 A1) set forth in the last Office action have been fully considered but they are not persuasive.
Applicant argues that the results presented in the Declaration are a showing of unexpected results commensurate in scope with the claimed invention, showing non-obviousness over Inoue. Applicant argues that therefore the rejection would be withdrawn.
For the results to be considered unexpected they must be of “both statistical and practical significance”. See MPEP 716.02(b). DFT results in and of themselves are of no practical significance, but rather are valuable insofar as they can be positively correlated to experimentally measured performance improvements and/or experimentally measured and practically significant changes in properties. Applicant has presented no evidence that the presented DFT results are representative of changes that would similarly be observed in experimental results. Therefore, absent additional evidence showing that the DFT results would be reasonably expected to be representative of 

Applicant's arguments, see sections (6) through (8) of the reply filed 19 November 2020 regarding the rejection of claims 2 and 9 under pre-AIA  35 U.S.C. 103(a) over Inoue (US 2011/0279020 A1), and further in view of Tominaga (JP 2008-135498 A – Machine Translation Relied Upon) set forth in the last Office action; the rejection of claim 15 under pre-AIA  35 U.S.C. 103(a) over Inoue (US 2011/0279020 A1), and further in view of Fukuda (US 2004/0110031 A1) set forth in the last Office action; and the rejection of claims 19-20 under pre-AIA  35 U.S.C. 103(a) over Inoue (US 2011/0279020 A1), and further in view of Baldo (US 6,097,147) set forth in the most recent Office action have been fully considered but they are not persuasive.
Applicant argues that for the same reasons outlined above, the rejection should be withdrawn.
For the same reasons outlined above, the rejections are maintained.

Applicant's arguments, see section (9) of the reply filed 19 November 2020 regarding the rejection of claims 1, 3-6, 8, 10-13, 16-18, and 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inoue (US 2011/0279020 A1) set forth in the last Office action have been fully considered but they are not persuasive.
Applicant argues that the results presented in the Declaration are a showing of unexpected results commensurate in scope with the claimed invention, showing non-
For the results to be considered unexpected they must be of “both statistical and practical significance”. See MPEP 716.02(b). DFT results in and of themselves are of no practical significance, but rather are valuable insofar as they can be positively correlated to experimentally measured performance improvements and/or experimentally measured and practically significant changes in properties. Applicant has presented no evidence that the presented DFT results are representative of changes that would similarly be observed in experimental results. Therefore, absent additional evidence showing that the DFT results would be reasonably expected to be representative of changes that would similarly be observed in experimental results, the argument is not persuasive.

Applicant's arguments, see section (10) of the reply filed 19 November 2020 regarding the rejection of claims 1-6, 8-13, and 16-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ogawa [WO 2008/123189 A1 - Kai (US 2010/0044695 A1) used as English Language Equivalent] in view of Otsu [WO 2007/119816 A1 – Otsu (US 2009/0302745 A1) used as English Language Equivalent] set forth in the last Office action have been fully considered but they are not persuasive.
Applicant argues that the results presented in the Declaration are a showing of unexpected results commensurate in scope with the claimed invention, showing non-obviousness over Kai (Ogawa). Applicant argues that therefore the rejection would be withdrawn.
For the results to be considered unexpected they must be of “both statistical and practical significance”. See MPEP 716.02(b). DFT results in and of themselves are of no practical significance, but rather are valuable insofar as they can be positively correlated to experimentally measured performance improvements and/or experimentally measured and practically significant changes in properties. Applicant has presented no evidence that the presented DFT results are representative of changes that would similarly be observed in experimental results. Therefore, absent additional evidence showing that the DFT results would be reasonably expected to be representative of changes that would similarly be observed in experimental results, the argument is not persuasive.

Applicant's arguments, see section (11) of the reply filed 19 November 2020 regarding the rejection of claim 15 under pre-AIA  35 U.S.C. 103(a) over Ogawa [WO 2008/123189 A1 - Kai (US 2010/0044695 A1) used as English Language Equivalent] and Otsu [WO 2007/119816 A1 – Otsu (US 2009/0302745 A1) used as English Language Equivalent], and further in view of Fukuda (US 2004/0110031 A1) set forth in the last Office action have been fully considered but they are not persuasive.
Applicant argues that for the same reasons outlined above, the rejection should be withdrawn.
For the same reasons outlined above, the rejections are maintained.

Applicant's arguments, see the 4th paragraph of p. 91 of the reply filed 19 November 2020 regarding the rejection of claims 1, 3, 8, 10, and 19 on the ground of 
Applicant argues that the filed terminal disclaimer obviates the rejections and that they should be withdrawn.
However, there does not appear to be a terminal disclaimer in the file history. Therefore, the argument is not found persuasive.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, 8, 10-13, 16-18, and 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (US 2012/0235123 A1). 
Regarding claims 1, 3-6, 8, 10-13, and 18: Lee discloses a first device comprising an organic light emitting device, further comprising an anode, a cathode, and an organic  layer disposed between the anode and the cathode {p. 18, ¶ [0030]; An organic electroluminescent device is an organic light emitting device}. The organic layer comprises a compound having the structure shown below {(p. 1, ¶ [0007]; The present invention relates to a compound having formula 1.), (p. 6, ¶ [0026]; The compound is exemplified by the compounds on pp. 6-17.), (p. 16, compound 61)}. 
[AltContent: textbox (Lee’s Compound from p. 61)][AltContent: textbox (Ar3)][AltContent: textbox (Ar2)][AltContent: textbox (Ar1)][AltContent: rect][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Where R1, R2, R3, and R4 are hydrogen. Where X is N. Where Ar1, Ar2, and Ar3 are phenyl. This structure meets the structure of Compound 1 in claims 7 and 14.
Lee does not exemplify a compound similar to that shown above in which the instant Ar1 and Ar2 are each pyridine. 
However, as described above, Lee teaches that Lee’s compound shown above has the structure of Lee’s formula 1, shown below {(p. 1, ¶ [0007]; The present invention relates to a compound having formula 1.), (p. 6, ¶ [0026]; The compound is exemplified by the compounds on pp. 6-17.), (p. 16, compound 61)}.

    PNG
    media_image2.png
    658
    925
    media_image2.png
    Greyscale

Where the triazine ring of the compound of Lee can be equated with the six-membered ring comprising the variables A15 to A19 shown above {paragraph [0009]}. Lee teaches that the triazine ring can be substituted with pyridine rings {(paragraphs [0009]-[0010]: The ring can have substituents R1, which can be heteroaryl.), (paragraphs [0018] and [0019]: R1 can be pyridine.), (p. 7, Compound 10; p. 9, Compound 23: Examples of compounds in which R1 is pyridine.)}.
At the time of the invention, it would have been obvious to have substituted the phenyl group substituents of the triazine ring of the compound of Lee with pyridine rings, based on the teaching of Lee. The substitution of would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of pyridine would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 

Regarding claim 16; Lee teaches all of the features with respect to claim 8, as outlined above.
Lee further discloses that the organic layer is an emissive layer and the compound having the formula I is a host {p. 18, ¶ [0030]}.

Regarding claim 17; Lee teaches all of the features with respect to claim 8, as outlined above. 
Lee does not explicitly teach that the organic layer further comprises an emissive dopant having the structure of one of the group of emitters in claim 17.
However, Lee teaches that the organic layer may include an emissive dopant that is a metal complex, which can be an iridium complex with three phenylpyridine ligands {(p. 18, ¶ [0030]; The organic layer may include an electroluminescent layer, which may include a dopant.), (p. 18, ¶s [0032]-[0034]; The emissive dopant can be an iridium complex with ligands from the group on pp. 18-20), (p. 18, bottom row, phenylpyridine, figure shown below), (p. 29, ¶  [0104]; Ir(ppy)3 is exemplified as an emitting dopant for an organic electroluminescent device.)}. Devices utilizing Ir(ppy)3 emit green light {p. 29, table 2}. Lee sought to provide OLED devices with long lifetimes {p. 1, ¶ [0007]}.
[AltContent: textbox (2-phenylpyridine)]
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

At the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified the organic electroluminescent device disclosed by Lee to use Ir(ppy)3, which has the structure of compound D1 of claim 17, as an emitting dopant. The motivation for doing so would have been to provide an OLED device that emitted green light and had a long lifetime, as taught by Lee.

Regarding claims 21-22: Lee teaches all of the features with respect to claims 1 and 8, as outlined above.
Lee does not specifically teach that the pyridine ring is 2-pyridine.
However, 2-pyridine would have been one of three possible binding options for a pyridine substituent. 
At the time of the invention, it would have been obvious to have modified the compound taught by Lee by specifically selecting 2-pyridine, based on the teaching of Lee. The selection of pyridine would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum substituent structures when producing compounds to be used to make an organic light-emitting device.

Claims 2 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (US 2012/0235123 A1) as applied to claims 1 and 8 above, and further in view of Tominaga (JP 2008-135498 A – Machine Translation Relied Upon).
Regarding claims 2 and 9: Lee teaches all of the features with respect to claims 1 and 8, as outlined above. 
Lee does not disclose that Ar1, Ar2, and Ar3 are further substituted.
Tominaga teaches a host material having the structure shown below {p. 5, ¶ [0009]; The host compound has the structure of formula I.), (p. 12, ¶ [0034]; Specific examples of the host compound are provided in Formula 3.), (p. 13, Compound 1)}.
[AltContent: textbox (Tominaga’s Compound 1)]
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Where all of the phenyl rings on the carbazole skeleton are substituted with amino groups. Tominaga sought to provide host compounds with improved charge transfer, lowering device driving voltage {p. 12, ¶ [0033]}.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified the compound disclosed by Lee to have all of the phenyl groups .

Claims 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (US 2012/0235123 A1) as applied to claim 8 above, and further in view of Baldo (US 6,097,147).
Regarding claim 19-20; Lee discloses all of the features with respect to claim 8, as outlined above. 
Claim 19 differs from claim 8 in that the first device is a consumer product.
Lee does not disclose that the first device is a consumer product.
Baldo teaches that organic electroluminescent devices can be used in flat panel displays, which are a consumer product {(Fig. 2), (col. 5, lines 54-67)}. These displays would be efficient and high brightness displays {col. 5, lines 54-56}.
At the time of the invention, it would have been obvious to one with ordinary skill in the art to have used the organic electroluminescent devices disclosed by Lee in a flat panel display, based on the teachings of Baldo. The motivation for doing so would have been to provide efficient and high brightness displays, as taught by Baldo.

Claims 1, 3, 5-6, 8, 10, 12-13, 16-18, and 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inoue (US 2011/0279020 A1).
Regarding claims 1, 3, 5-6, 8, 10, 12-13, 18, and 21-22: Inoue discloses a first device comprising an organic light emitting device, further comprising an anode, a {pp. 9-10, ¶  [0122]}. The organic layer comprises a compound having the structure shown below {(p. 10, ¶  [0122]; At least one emitting layer contains the biscarbazole compound of the invention.), (p. 10, ¶  [0123]; The biscarbazole compound of the invention is represented by the formula (1)), (p. 10, ¶  [0132]; The compound having the formula (1) more preferably has the structure of formula (2).), (p. 12, ¶  [0155]; Examples of specific compounds represented by formulae (1) and (2) are on pp. 12-50.), (p. 34, compound in lower right)}.
[AltContent: textbox (Inoue’s Compound from p. 34)][AltContent: textbox (Ar3)][AltContent: rect][AltContent: textbox (Ar2)][AltContent: rect][AltContent: rect][AltContent: textbox (Ar1)]
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


Where R1, R2, R3, and R4 are hydrogen. Ar1, Ar2, and Ar3 are phenyl. X is C.
Inoue does not exemplify a specific compound in which the substituents of the pyrimidine ring of Inoue’s Compound shown above is 2-naphthyl.
However, as described above, Inoue’s compound shown above has the structure of Inoue’s formula (1) {(p. 10, ¶  [0123]; The biscarbazole compound of the invention is represented by the formula (1)), (p. 10, ¶  [0132]; The compound having the formula (1) more preferably has the structure of formula (2).), (p. 12, ¶  [0155]; Examples of specific compounds represented by formulae (1) and (2) are on pp. 12-50.), (p. 34, compound in lower right)}.
The pyrimidine ring can be substituted with an aryl group that can be naphthyl {(paragraph [0142]: The pyrimidine ring can be substituted with aryl groups.), (paragraph [0152]: The aryl group can be naphthyl.), (Compounds shown on pages 40 and 42 demonstrate naphthyl group substituents.)}. 2-naphthyl represents 1 of 2 possible bonding positions for a naphthyl ring.
At the time of the invention, it would have been obvious to have substituted the phenyl group substituents of the pyrimidine ring of the compound of Inoue with 2-naphthyl rings, based on the teaching of Inoue. The substitution of would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of 2-naphthyl would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum substituent structures when producing compounds to be used to make an organic light-emitting device.
The resultant compound has the structure of Compound 136 of the current claims 21 and 22.

Regarding claim 16; Inoue teaches all of the features with respect to claim 8, as outlined above. 
Inoue further discloses that the organic layer is an emissive layer and the compound having the structure of Inoue's formula (1) or (2) {(Fig. 1, as described on p. 9, ¶s [0096]-[0098]), (p. 9, ¶ [0098]; The emitting layer contains a phosphorescent dopant and a phosphorescent host), (p. 10, ¶ [0122]; At least one emitting layer contains the biscarbazole compound of the invention in addition to at least one phosphorescent material.)}.

Regarding claim 17; Inoue teaches all of the features with respect to claim 16, as outlined above. 
Inoue further discloses the organic layer further comprises an emissive dopant having the structure shown below {(p. 10, ¶ [0122]; At least one emitting layer contains the biscarbazole compound of the invention in addition to at least one phosphorescent material.), (p. 50, ¶ [0159]; The phosphorescent material is preferably a metal complex.), (p. 50, ¶ [0165]; Examples of the metal complex are on pp. 50-55.), (p. 54, Ir(ppy)3)}.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Where Ir(ppy)3 has the structure of claim 17's compound D1.

Regarding claim 18; Inoue teaches all of the features with respect to claim 8, as outlined above. Inoue further discloses that the device is an organic light emitting device {Fig. 1, as described on p. 9, paragraphs [0096]-[0098]; An organic EL device is an organic light emitting device}.

Claims 2 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inoue (US 2011/0279020 A1) as applied to claims 1 and 8 above, and further in view of Tominaga (JP 2008-135498 A – Machine Translation Relied Upon).
Regarding claims 2, 9; Inoue discloses all of the features with respect to claims 1 and 8, as outlined above. Inoue does not disclose that Ar1, Ar2, and Ar3 are further substituted.
Tominaga teaches a host material having the structure shown below {p. 5, ¶ [0009]; The host compound has the structure of formula I.), (p. 12, ¶ [0034]; Specific examples of the host compound are provided in Formula 3.), (p. 13, Compound 1)}.
[AltContent: textbox (Tominaga’s Compound 1)]
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Where all of the phenyl rings on the carbazole skeleton are substituted with amino groups. Tominaga sought to provide host compounds with improved charge transfer, lowering device driving voltage {p. 12, ¶ [0033]}.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified the compound taught by Inoue to have all of the phenyl groups substituted with amino groups, based on the teachings of Tominaga. The motivation for doing so would have been to provide host compounds with improved charge transfer, lowering device driving voltage, as taught by Tominaga.

Claims 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inoue (US 2011/0279020 A1) as applied to claim 8 above, and further in view of Baldo (US 6,097,147).
Regarding claims 19-20; Inoue teaches all of the features with respect to claim 8, as outlined above. 
Claim 19 differs from claim 8 in that the first device is a consumer product.
Inoue does not disclose that the first device is a consumer product.
Baldo teaches that organic electroluminescent devices can be used in flat panel displays, which are a consumer product {(Fig. 2), (col. 5, lines 54-67)}. These displays would be efficient and high brightness displays {col. 5, lines 54-56}.
At the time of the invention, it would have been obvious to one with ordinary skill in the art to have used the organic electroluminescent devices disclosed by Inoue in a flat panel display, based on the teachings of Baldo. The motivation for doing so would have been to provide efficient and high brightness displays, as taught by Baldo.

Claims 1, 3-6, 8, 10-13, 16-18, and 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inoue (US 2011/0279020 A1).
Regarding claims 1, 3-6, 8, 10-13, 18, and 21-22: Inoue discloses a first device comprising an organic light emitting device, further comprising an anode, a cathode and an organic layer disposed between the anode and the cathode {pp. 9-10, ¶  [0122]}. The organic layer comprises a compound having the structure shown below {(p. 10, ¶  [0122]; At least one emitting layer contains the biscarbazole compound of the invention.), (p. 10, ¶  [0123]; The biscarbazole compound of the invention is represented by the formula (1)), (p. 10, ¶  [0132]; The compound having the formula (1) more preferably has the structure of formula (2).), (p. 12, ¶  [0155]; Examples of specific compounds represented by formulae (1) and (2) are on pp. 12-50.), (p. 34, compound in lower right)}.
[AltContent: textbox (Inoue’s Compound from p. 34)][AltContent: textbox (Ar3)][AltContent: rect][AltContent: textbox (Ar2)][AltContent: rect][AltContent: rect][AltContent: textbox (Ar1)]
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


Where R1, R2, R3, and R4 are hydrogen. Ar1, Ar2, and Ar3 are phenyl. X is C.
Inoue does not exemplify a specific compound in which the substituents of the pyrimidine ring of Inoue’s Compound shown above is 2-pyridine.
However, as described above, Inoue’s compound shown above has the structure of Inoue’s formula (1) {(p. 10, ¶  [0123]; The biscarbazole compound of the invention is represented by the formula (1)), (p. 10, ¶  [0132]; The compound having the formula (1) more preferably has the structure of formula (2).), (p. 12, ¶  [0155]; Examples of specific compounds represented by formulae (1) and (2) are on pp. 12-50.), (p. 34, compound in lower right)}.
The pyrimidine ring can be substituted with a heterocyclic group that can be pyridine {(paragraph [0142]: The pyrimidine ring can be substituted with heterocyclic groups.), (paragraph [0151]: The heterocyclic group can be pyridyl.)}. 2-pyridine represents 1 of 3 possible bonding positions for a pyridine ring.
At the time of the invention, it would have been obvious to have substituted the phenyl group substituents of the pyrimidine ring of the compound of Inoue with 2-pyridine rings, based on the teaching of Inoue. The substitution of would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of pyridine would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum substituent structures when producing compounds to be used to make an organic light-emitting device.
The resultant structure would have the structure of Compound 106 of the current claims 20-21.

Regarding claim 16; Inoue teaches all of the features with respect to claim 8, as outlined above. 
Inoue further discloses that the organic layer is an emissive layer and the compound having the structure of Inoue's formula (1) or (2) {(Fig. 1, as described on p. 9, ¶s [0096]-[0098]), (p. 9, ¶ [0098]; The emitting layer contains a phosphorescent dopant and a phosphorescent host), (p. 10, ¶ [0122]; At least one emitting layer contains the biscarbazole compound of the invention in addition to at least one phosphorescent material.)}.

Regarding claim 17; Inoue teaches all of the features with respect to claim 16, as outlined above. 
Inoue further discloses the organic layer further comprises an emissive dopant having the structure shown below {(p. 10, ¶ [0122]; At least one emitting layer contains the biscarbazole compound of the invention in addition to at least one phosphorescent material.), (p. 50, ¶ [0159]; The phosphorescent material is preferably a metal complex.), (p. 50, ¶ [0165]; Examples of the metal complex are on pp. 50-55.), (p. 54, Ir(ppy)3)}.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Where Ir(ppy)3 has the structure of claim 17's compound D1.

Regarding claim 18; Inoue teaches all of the features with respect to claim 8, as outlined above. Inoue further discloses that the device is an organic light emitting device {Fig. 1, as described on p. 9, paragraphs [0096]-[0098]; An organic EL device is an organic light emitting device}.

Claims 1, 3, 5-6, 8, 10, 12-13, 16-18, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inoue (US 2011/0279020 A1).
Regarding claims 1, 3, 5-6, 8, 10, 12-13, 18, and 23: Inoue discloses a first device comprising an organic light emitting device, further comprising an anode, a cathode and an organic layer disposed between the anode and the cathode {pp. 9-10, ¶  [0122]}. The organic layer comprises a compound having the structure shown below {(p. 10, ¶  [0122]; At least one emitting layer contains the biscarbazole compound of the invention.), (p. 10, ¶  [0123]; The biscarbazole compound of the invention is represented by the formula (1)), (p. 10, ¶  [0132]; The compound having the formula (1) more preferably has the structure of formula (2).), (p. 12, ¶  [0155]; Examples of specific compounds represented by formulae (1) and (2) are on pp. 12-50.), (p. 34, compound in lower right)}.
[AltContent: textbox (Inoue’s Compound from p. 34)][AltContent: textbox (Ar3)][AltContent: rect][AltContent: textbox (Ar2)][AltContent: rect][AltContent: rect][AltContent: textbox (Ar1)]
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


Where R1, R2, R3, and R4 are hydrogen. Ar1, Ar2, and Ar3 are phenyl. X is C.
Inoue does not exemplify a specific compound in which the substituents of the pyrimidine ring of Inoue’s Compound shown above is terphenyl, dibenzothiophene, or dibenzofuran.
However, as described above, Inoue’s compound shown above has the structure of Inoue’s formula (1) {(p. 10, ¶  [0123]; The biscarbazole compound of the invention is represented by the formula (1)), (p. 10, ¶  [0132]; The compound having the formula (1) more preferably has the structure of formula (2).), (p. 12, ¶  [0155]; Examples of specific compounds represented by formulae (1) and (2) are on pp. 12-50.), (p. 34, compound in lower right)}.
The pyrimidine ring can be substituted with an aromatic hydrocarbon group that can be a terphenyl group or a heterocyclic group that can be dibenzofuran or dibenzothiophene {(paragraph [0142]: The pyrimidine ring can be substituted with aromatic hydrocarbon groups or heterocyclic groups.), (paragraph [0151]: The heterocyclic group can be pyridyl.), (paragraph [0152]: The aromatic hydrocarbon group can be terphenyl.)}. 
At the time of the invention, it would have been obvious to have substituted the phenyl group substituents of the pyrimidine ring of the compound of Inoue with terphenyl, dibenzothiophene, or dibenzofuran groups, based on the teaching of Inoue. The substitution of would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of terphenyl, dibenzothiophene, or dibenzofuran would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum substituent structures when producing compounds to be used to make an organic light-emitting device.

Regarding claim 16; Inoue teaches all of the features with respect to claim 8, as outlined above. 
Inoue further discloses that the organic layer is an emissive layer and the compound having the structure of Inoue's formula (1) or (2) {(Fig. 1, as described on p. 9, ¶s [0096]-[0098]), (p. 9, ¶ [0098]; The emitting layer contains a phosphorescent dopant and a phosphorescent host), (p. 10, ¶ [0122]; At least one emitting layer contains the biscarbazole compound of the invention in addition to at least one phosphorescent material.)}.

Regarding claim 17; Inoue teaches all of the features with respect to claim 16, as outlined above. 
Inoue further discloses the organic layer further comprises an emissive dopant having the structure shown below {(p. 10, ¶ [0122]; At least one emitting layer contains the biscarbazole compound of the invention in addition to at least one phosphorescent material.), (p. 50, ¶ [0159]; The phosphorescent material is preferably a metal complex.), (p. 50, ¶ [0165]; Examples of the metal complex are on pp. 50-55.), (p. 54, Ir(ppy)3)}.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Where Ir(ppy)3 has the structure of claim 17's compound D1.

Regarding claim 18; Inoue teaches all of the features with respect to claim 8, as outlined above. Inoue further discloses that the device is an organic light emitting device {Fig. 1, as described on p. 9, paragraphs [0096]-[0098]; An organic EL device is an organic light emitting device}.

Claims 1-6, 8-13, and 16-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ogawa [WO 2008/123189 A1 - Kai (US 2010/0044695 A1) used as English Language Equivalent] in view of Otsu [WO 2007/119816 A1 – Otsu (US 2009/0302745 A1) used as English Language Equivalent].
Regarding claims 1-6, 8-13, 16, and 21-22; Kai discloses a first device comprising an organic light emitting device, further comprising an anode, a cathode, and an organic layer disposed between the anode and the cathode {(Fig. 1), (p. 16, ¶ [0062])}. The organic layer comprises a compound that can have one of the structures shown below as the host material in the light-emitting layer {(p. 3, ¶ [0026] & ¶ [0028]; The invention is the compound having the structure of formula (2)), (p. 14, ¶ [0055]; The compound of the invention can be used as the host compound in the light-emitting layer.), (p. 6, ¶ [0054]; Examples of the compounds having the structure of formula (2) are on pp. 6-14), (p. 12, compound 43), (p. 13, Compound 54)}.
[AltContent: textbox (Kai’s Compound 54)][AltContent: textbox (Kai’s Compound 43)]
    PNG
    media_image7.png
    477
    591
    media_image7.png
    Greyscale
            
    PNG
    media_image8.png
    427
    485
    media_image8.png
    Greyscale


In Kai’s Compound 43, Ar1 and Ar2 are phenyl substituted pyridine; X is N; R1 and R2 are hydrogen. In Kai’s Compound 54, Ar1 and Ar2 are naphthyl; X is N; R1 and R2
Kai does not teach another carbazole group bound to the carbazole group in Kai's compound 43 or Kai’s Compound 54.
Otsu teaches a compound for the host material of an organic light emitting device {(p. 4, ¶ [0050]; The organic light emitting device of the invention has a compound having the structure of one of Formulae (1)-(5).)), (p. 35, ¶ [0224] & Table 1; Compounds of the invention are used as host materials, specifically compound (26) is used in example 1-15.)}. A specific structure of a such a compound is shown below {(p. 4, ¶ [0050]; The organic light emitting device of the invention has a compound having the structure of one of Formulae (1)-(5).), (p. 6, ¶  [0081]; Specific examples of the compounds having the structure of Formulae (1)-(5) are shown on pp. 6-16), (p. 12, compound (26))}. 
[AltContent: textbox (m-CP)][AltContent: textbox (Otsu’s Compound 26)][AltContent: oval]
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

Otsu's Compound (26) shows the central carbazole groups substituted with a phenyl carbazole group. The central carbazole groups make up the known host material m-CP {(p. 1, ¶ [0012]), (p. 35, top of 1st column)}. The phenyl substitution on the phenyl carbazole groups represents Ar3. Otsu sought to provide organic light emitting devices that showed high light emitting efficiency and a long lifetime {p. 4, ¶ [0040]}. Specifically, organic EL element No. 1-15 uses Otsu’s compound 26 and organic EL element 1-1 uses m-CP as host materials {p. 35, table 1}. Organic EL element 1-15 had higher external quantum efficiency and lifetime {p. 35, table 1}
At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified both of Kai's compound 43 and Kai’s Compound 54 to have a phenyl-carbazole substituted on the carbazole group such each had the structure of the structural formula of claim 1 of the instant application, based on the teachings of Otsu. The motivation for doing so would have been to provide organic light emitting devices that showed high light emitting efficiency through higher external quantum efficiencies and a long lifetime, as taught by Otsu.
The modified compound 54 of Kai has the structure of the instant Compound 46 of the current Claims 21-22.

Regarding claim 17; Kai as modified by Otsu teaches all of the features of claim 16, as outlined above. Kai further discloses that the organic layer further comprises Ir(ppy)3 as a dopant {p. 14, ¶ [0055]; The light emitting layer contains a phosphorescent dopant), (p. 14, ¶ [0057]; The phosphorescent dopant can be Ir(ppy)3)}. Ir(ppy)3 is compound D1 of claim 17.

Regarding claim 18; Kai as modified by Otsu teaches all of the features of claim 8, as outlined above. Kai further discloses that the first device is an organic light emitting device {(Fig. 1), (p. 16, ¶ [0062]; An organic EL device is an organic light emitting device.)}.

Regarding claims 19-20;
Claim 19 differs from claim 8 in that the first device is a consumer product.
Kai further discloses that the first device is a consumer product that can be a flat panel display {p. 3, ¶ [0025]; Organic EL devices can be used to make flat panel displays.}.

Claims 1-6, 8-13, 16-20, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ogawa [WO 2008/123189 A1 - Kai (US 2010/0044695 A1) used as English Language Equivalent] in view of Otsu [WO 2007/119816 A1 – Otsu (US 2009/0302745 A1) used as English Language Equivalent].
Regarding claims 1-6, 8-13, 16, and 23; Kai discloses a first device comprising an organic light emitting device, further comprising an anode, a cathode, and an organic layer disposed between the anode and the cathode {(Fig. 1), (p. 16, ¶ [0062])}. The organic layer comprises a compound that can have one of the structures shown below as the host material in the light-emitting layer {(p. 3, ¶ [0026] & ¶ [0028]; The invention is the compound having the structure of formula (2)), (p. 14, ¶ [0055]; The compound of the invention can be used as the host compound in the light-emitting layer.), (p. 6, ¶ [0054]; Examples of the compounds having the structure of formula (2) are on pp. 6-14), (p. 11, Compound 35 and Compound 40), (p. 13, compound 52)}.
[AltContent: textbox (Kai’s Compound 35)][AltContent: textbox (Kai’s Compound 40)]
    PNG
    media_image10.png
    828
    825
    media_image10.png
    Greyscale
       
    PNG
    media_image11.png
    857
    1057
    media_image11.png
    Greyscale
 
[AltContent: textbox (Kai’s Compound 52)]
    PNG
    media_image12.png
    848
    1054
    media_image12.png
    Greyscale
            

In Kai’s Compound 35, Ar1 and Ar2 are terphenyl; X is C; R1 and R2 are hydrogen. Alternatively, In Kai’s Compound 35, Ar1 is terphenyl, and Ar2 is phenyl substituted phenyl; X is C; R1 and R2 are hydrogen. In Kai’s Compound 40, Ar1 and Ar2 are terphenyl; X is C; R1 and R2 are hydrogen. Alternatively, In Kai’s Compound 40, Ar1 is terphenyl, and Ar2 is phenyl substituted phenyl; X is C; R1 and R2 are hydrogen. In Kai’s Compound 52, Ar1 and Ar2 are terphenyl and phenyl substituted pyridine, respectively; X is N; R1 and R2 are hydrogen. Alternatively, In Kai’s Compound 52, Ar1 is 2 is phenyl substituted phenyl; X is N; R1 and R2 are hydrogen.
Kai does not teach another carbazole group bound to the carbazole group in Kai's Compound 35, Kai’s Compound 40, or Kai’s Compound 52.
Otsu teaches a compound for the host material of an organic light emitting device {(p. 4, ¶ [0050]; The organic light emitting device of the invention has a compound having the structure of one of Formulae (1)-(5).)), (p. 35, ¶ [0224] & Table 1; Compounds of the invention are used as host materials, specifically compound (26) is used in example 1-15.)}. A specific structure of a such a compound is shown below {(p. 4, ¶ [0050]; The organic light emitting device of the invention has a compound having the structure of one of Formulae (1)-(5).), (p. 6, ¶  [0081]; Specific examples of the compounds having the structure of Formulae (1)-(5) are shown on pp. 6-16), (p. 12, compound (26))}. 
[AltContent: textbox (m-CP)][AltContent: textbox (Otsu’s Compound 26)][AltContent: oval]
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

Otsu's Compound (26) shows the central carbazole groups substituted with a phenyl carbazole group. The central carbazole groups make up the known host material m-CP {(p. 1, ¶ [0012]), (p. 35, top of 1st column)}. The phenyl substitution on the phenyl carbazole groups represents Ar3. Otsu sought to provide organic light emitting devices that showed high light emitting efficiency and a long lifetime {p. 4, ¶ [0040]}. Specifically, organic EL element No. 1-15 uses Otsu’s compound 26 and organic EL element 1-1 {p. 35, table 1}. Organic EL element 1-15 had higher external quantum efficiency and lifetime {p. 35, table 1}.
At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified each of Kai's Compound 35, Kai’s Compound 40, and Kai’s Compound 52 to have a phenyl-carbazole substituted on the carbazole group such each had the structure of the structural formula of claim 1 of the instant application, based on the teachings of Otsu. The motivation for doing so would have been to provide organic light emitting devices that showed high light emitting efficiency through higher external quantum efficiencies and a long lifetime, as taught by Otsu.
As described above, the modified compound 52 of Kai can be interpreted as having a structure in which the instant Ar1 is phenyl substituted pyridine and the instant Ar2 is further substituted phenyl, meeting the limitations of the current claims 2, 4, 9, and 11.
As described above, the modified compounds 35 and 40 of Kai can be interpreted as having a structure in which the instant Ar2 is further substituted phenyl, meeting the limitations of the current claims 2 and 9.
The modified compounds 35 and 40 meet the limitations of the current claims 3 and 10, because as outlined above, the structures can be interpreted as having the instant Ar2 as phenyl substituted phenyl.

Regarding claim 17; Kai as modified by Otsu teaches all of the features of claim 16, as outlined above. Kai further discloses that the organic layer further comprises Ir(ppy)3 as a dopant {p. 14, ¶ [0055]; The light emitting layer contains a phosphorescent dopant), (p. 14, ¶ [0057]; The phosphorescent dopant can be Ir(ppy)3)}. Ir(ppy)3 is compound D1 of claim 17.

Regarding claim 18; Kai as modified by Otsu teaches all of the features of claim 8, as outlined above. Kai further discloses that the first device is an organic light emitting device {(Fig. 1), (p. 16, ¶ [0062]; An organic EL device is an organic light emitting device.)}.

Regarding claims 19-20; Kai as modified by Otsu teaches all of the features of claim 8, as outlined above. 
Claim 19 differs from claim 8 in that the first device is a consumer product.
Kai further discloses that the first device is a consumer product that can be a flat panel display {p. 3, ¶ [0025]; Organic EL devices can be used to make flat panel displays.}.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 3-5, 8, and 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 9954180. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1, 3, 8, and 10: Claim 9 of U.S. Patent No. 9954180 discloses a first device comprising an organic light emitting device, further comprising an anode, a cathode, and an organic  layer disposed between the anode and the cathode {claim 7}. 
The organic layer comprises a compound having the structure shown below {claim 7}. 

    PNG
    media_image13.png
    673
    833
    media_image13.png
    Greyscale


Where R1, R2, R3, R4, X, and Ar3 are have similar definitions to or definitions encompassed by the instant R1, R2, R3, R4, X, Ar1, Ar2, and Ar3 {claim 7}.
Ar1 and Ar2 can be pyridine, naphthalene, terphenyl, fluorene, dibenzofuran, dibenzothiophene, phenanthrene, and triphenylene along with two other options {claim 9}.
Claim 9 of U.S. Patent No. 9954180 does not exemplify a specific compound in which Ar1 or Ar2
However, as described above, these are a finite number of choices from a finite number of identified, predictable solutions.
At the time of the invention, it would have been obvious to have modified the generalized compound of Claim 9 of U.S. Patent No. 9954180 by selecting Ar1 and Ar2 to be one of pyridine, naphthalene, terphenyl, fluorene, dibenzofuran, dibenzothiophene, phenanthrene, and triphenylene, based on the teaching of Claim 9 of U.S. Patent No. 9954180. The selection would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum substituent structures when producing compounds to be used to make an organic light-emitting device.

Regarding claims 4 and 11: Claim 9 of U.S. Patent No. 9954180 teaches all of the features with respect to claims 1 and 8, as outlined above.
Claim 9 of U.S. Patent No. 9954180 does note exemplify that Ar1 and Ar2 are both pyridine.
However, Claim 9 of U.S. Patent No. 9954180 specifies that Ar1 and Ar2 can be pyridine, naphthalene, terphenyl, fluorene, dibenzofuran, dibenzothiophene, phenanthrene, and triphenylene along with two other options {claim 9}.
At the time of the invention, it would have been obvious to have modified the generalized compound of Claim 9 of U.S. Patent No. 9954180 by selecting Ar1 and Ar2 to be pyridine, based on the teaching of Claim 9 of U.S. Patent No. 9954180. The 

Regarding claims 5 and 12: Claim 9 of U.S. Patent No. 9954180 teaches all of the features with respect to claims 1 and 8, as outlined above.
Claim 9 of U.S. Patent No. 9954180 does note exemplify that Ar3 is dibenzofuran or dibenzothiophene.
However, Claim 7 of U.S. Patent No. 9954180 (from which claim 9 depends) specifies that dibenzofuran and dibenzothiophene are 2 of the limited number of groups that can be Ar3.
At the time of the invention, it would have been obvious to have further modified the generalized compound of Claim 9 of U.S. Patent No. 9954180 by selecting Ar3 to be one of dibenzofuran and dibenzothiophene, based on the teaching of Claim 7 of U.S. Patent No. 9954180. The selection would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum substituent structures when producing compounds to be used to make an organic light-emitting device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257.  The examiner can normally be reached on M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.